Citation Nr: 0705876	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an April 1977 rating decision that denied entitlement to 
service connection for a nervous condition.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for psychoneurosis and, if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to October 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2003 and November 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

The merits of the veteran's claim of entitlement to service 
connection for psychoneurosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1977, the 
RO denied service connection for a nervous condition, 
specified as psychoneurosis, mixed type, anxiety depression, 
chronic, severe. 

2.  The April 1977 rating decision was reasonably supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.

3.  Evidence added to the record since the final April 1977 
RO denial is neither cumulative nor redundant of the evidence 
of record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for psychoneurosis.


CONCLUSIONS OF LAW

1.  The April 1977 rating decision that denied service 
connection for a nervous condition, specified as 
psychoneurosis, mixed type, anxiety depression, chronic, 
severe, is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. 
§ 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1976) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006)].  

2.  The April 1977 rating decision that denied service 
connection for a nervous condition, specified as 
psychoneurosis, mixed type, anxiety depression, chronic, 
severe, was not clearly and unmistakably erroneous.  38 
C.F.R. § 3.105 (2006).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for 
psychoneurosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

Pertinent to the veteran's CUE claim, the United States Court 
of Appeals for Veterans Claims (Court) has noted that, 
insofar as CUE claims are not conventional appeals, and are 
fundamentally different from any other kind of action in the 
VA adjudicative process, the duties contained in the VCAA are 
not applicable to CUE claims.  Specifically, determinations 
as to the existence of CUE are based on the facts of record 
at the time of the decision challenged, such that no further 
factual development would be appropriate.  See Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see 
also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" in a CUE case because "there 
is nothing further that could be developed").

Additionally, the Board's decision to reopen the veteran's 
claim of entitlement to service connection for psychoneurosis 
is completely favorable and, in that regard, no further 
action is required to comply with the VCAA and implementing 
regulations.  With regard to the merits of this issue, the 
Board finds that additional development is necessary and will 
further address such claim in the remand section of this 
decision.  

II.  Relevant Background

In an April 1975 rating decision, issued in May 1975, the RO 
determined that service connection was not warranted for a 
nervous condition with headaches.  Following a review of the 
veteran's service medical records, the RO found that such did 
not show an incurrence of a nervous condition and headaches.  
The Board notes that the veteran's service medical records 
reflect that, upon psychiatric clinical evaluation at the 
time of his August 1973 service entrance examination, he was 
found to be normal.  Also, in August 1974, he complained of a 
history of a 'nervous problem' for seven months.  It was 
noted that he was seen by Mental Hygiene in the past.  Valium 
was prescribed.  At the time of the veteran's October 1974 
separation examination, his psychiatric clinical evaluation 
was normal.  The RO further noted that in a request for 
memorandum rating the VA Outpatient facility furnished a 
January 1975 report referring to headaches and nervousness.  
Based on the preceding, the RO denied service connection for 
such claimed disability.

In an April 1976 rating decision, the RO reviewed 
additionally submitted evidence of outpatient treatment 
reports dated from January 20 to February 23, 1976, and 
determined that the evidence did not warrant any change in 
the previous decision that denied service connection for a 
nervous condition. 

Thereafter, in October 1976, the veteran submitted a notice 
of disagreement.  In April 1977, a statement of the case was 
issued.  Also in April 1977, the RO issued another rating 
decision in which additional VA treatment records, a December 
1976 VA examination report, and a February 1977 VA field 
examination report were considered.  The RO noted that the 
veteran was currently hospitalized and had been admitted on 
October 22, 1976.  It was noted that he had previously been 
hospitalized on May 2, 1975, and July 8, 1976, for an 
attempted drug overdose.  Records referred to a history of 
multiple suicide attempts in the past.  Previously, in prior 
hospitalizations, the veteran had been diagnosed with 
depressive neurosis and a chronic mild organic brain syndrome 
secondary to ear trauma from an auto accident five years 
previously.  

The RO further noted that the mental status examination for 
the veteran's second admission, for which he still remained 
hospitalized, showed that he appeared to be mildly anxious 
and mildly depressed.  He was started on supportive 
psychotherapy.  After quite some time, such yielded no result 
with the veteran expecting everything to be done for him and 
not willing to do anything for himself.  He was shown to be 
attentive seeking, manipulative in character, who constantly 
sought out different members of the staff and cornered them 
in the hallways to spend time and discuss his problems.  He 
found it especially difficult to relate to males in the 
hospital and would usually seek out female members of the 
team or other female patients on other wards to discuss his 
problems.  The veteran showed a personality disorder and was 
not found to be incompetent.  He was treated during the rest 
of his hospital stay with minor tranquilizers.

The RO observed that, on admission of April 21, 1975, the 
veteran was shown to have depressive neurosis.  Mental status 
showed depressed emotional response, mild to moderate 
tension, some difficulty with recent and remote memory, and 
difficulty with abstract thinking.  He was discharged as 
competent.

Records also showed that the veteran was diagnosed from 
January 13, 1975, to January 17, 1975, with reactive 
depression with anxiety when he was hospitalized at the 
Jefferson Barracks VA Hospital.  

The RO further noted that the veteran was currently 
hospitalized and was admitted on October 22, 1976.  Such 
records showed that he had three prior hospitalizations for 
overdosing within the prior year.  The records revealed that 
he was grieved over a broken marriage and was unable to 
provide support for his wife and children.  Prior to 
psychological testing, he was referred to the Missouri State 
Vocational-Rehabilitation Center for evaluation and training 
and a sheltered workshop.  Psychological testing also 
revealed cerebral organic dysfunction in addition to the 
diagnosis of personality disorder, passive-dependent type, 
and reactive depression.  It is indicated that he would need 
long term supportive psychotherapy in order to help him 
mobilize his resources and deal better with his feelings of 
depression.  It was the opinion of the examiner that, 
considering the veteran's educational level, lack of 
resources, and mood, he was severely disabled and would be 
unable to maintain employment for the foreseeable future.

A December 1976 VA examination report showed that, upon 
mental status examination, the veteran was indifferent, 
bland, and apathetic with a depressive affect.  He described 
anxious symptoms and panic proportions.  The veteran was 
generally uninformative in relation to background history.  
There was no evidence of psychosis, suicidal ideation, or 
disorganized thinking.  He seemed oriented in all spheres.  
There were no definite deficits of recent or remote memory, 
retention or recall, calculations or abstractions, 
comprehension or judgment, proverb interpretation, or fund of 
general knowledge.  Insight was limited.  Neurological 
examination was within normal limits except for an asymmetry 
of the face.  The diagnosis was psychoneurosis, mixed type, 
anxiety depression, chronic, severe, and cephalgia, 
associated with history of head injury (residuals of post-
concussion syndrome).  He was considered competent.  

A February 1977 VA field examination report revealed that the 
veteran was nervous before service, according to his wife who 
knew him before service.  The examination also showed poor 
performance in school until he terminated at the 11th grade 
level.  He also had a poor employment record and, as noted by 
the RO, in the opinion of the Board, his psychoneurosis and 
mental deficiency was not related to service in any way.  

Therefore, in the April 1977 rating decision, the RO 
determined that the evidence warranted no change in the 
decision denying service connection for a nervous condition.  
Such decision specifically indicated that psychoneurosis, 
mixed type, anxiety depression, chronic, severe, rated as 10 
percent disabling, was not subject to service connection.

The Board notes that the April 1977 rating decision also 
granted nonservice-connected pension benefits.  Thereafter, 
in June 1977, the veteran was notified of the RO's decision 
and provided with his appellate rights.  The Board observes 
that the RO never received a timely substantive appeal with 
regard to the April 1976 rating decision nor a timely notice 
of disagreement with regard to the April 1977 rating 
decision.  

As noted in the April 1977 rating decision, the veteran was 
hospitalized at the time of the decision.  Following such 
decision, a discharge summary from the Jefferson Barracks VA 
Hospital, dated in May 1977, was associated with the claims 
file.  The discharge diagnoses included passive dependent 
personality disorder and mild organic impairment secondary to 
past head trauma.

In February 2003, the veteran submitted an application to 
reopen his claim of entitlement to presumptive service 
connection for psychoneurosis.  He also claimed that it was 
error for VA to fail to consider presumptive service 
connection in the April 1977 rating decision, even though it 
was noted that he was diagnosed with psychoneurosis in May 
1975.  

In a September 2003 rating decision, the RO determined that 
CUE did not exist in the April 1977 rating decision regarding 
the denial of service connection for psychoneurosis.  The 
veteran thereafter perfected his appeal as to this issue in 
March 2005.

Additionally received VA medical records reflect that, in 
March 2005, the veteran reported hearing voices while he was 
on active duty in the Army between 1970 and 1973.  He 
indicated that he sought help for anger and agitation while 
he was in the military.  The veteran reported that he was put 
on Valium.  He also stated that he was constantly threatened 
due to racial prejudice and members of his unit pulled knives 
and guns on each other, threatened to throw people down 
stairwells, and raped each other.  The veteran indicated that 
members of his chain of command ignored their soldiers' 
dangerous behaviors and used and sold marijuana to their 
subordinates.  He also described being threatened by his 
sergeant and later sought assistance from his commander.  The 
veteran reported going AWOL (absent without leave) twice in 
order to escape from the constant threat of physical 
violence.  He also reported that he sought psychiatric 
treatment at a VA Medical Center in St. Louis in 1974 where 
he was diagnosed with schizophrenia.  Following a mental 
status examination, the veteran was diagnosed with 
schizophrenia, paranoid type.  

A November 2005 rating decision determined that new and 
material evidence had not been received in order to reopen 
the veteran's claim of entitlement to service connection for 
psychoneurosis, mixed type; anxiety; depression; and 
schizophrenia, chronic and severe.  The RO determined that 
the March 2005 VA treatment record noted a diagnosis of 
schizophrenia and the above-noted claims of in-service 
harassment and treatment.  However, the RO determined that 
the veteran's statements and VA treatment reports were not 
new and material evidence because they did not relate to an 
unestablished fact necessary to substantiate the claim and, 
moreover, did not raise a reasonable possibility of 
substantiating the claim.  

In March 2006 additional VA treatment records were associated 
with the claims file.  Such records, dated from July 2004 to 
February 2006, show diagnoses of schizophrenia, paranoid 
type, and depression.  These additional medical reports were 
considered in the March 2006 statement of the case.  The 
veteran thereafter perfected his appeal as to the new and 
material issue in March 2006.

III.  Laws and Regulations Governing Service Connection

The Board notes that the general laws and regulations 
pertinent to service connection currently in effect and in 
effect at the time of the issuance of the April 1977 rating 
decision are substantively the same.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1976), (2006).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

IV.  CUE Claim

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2006). 

The Board finds that the April 1977 rating decision is final.  
Specifically, the veteran was notified of such decision and 
of his appellate rights in June 1977.  No further 
communication regarding this issue was received from the 
veteran or his representative until February 2003.  Thus, the 
April 1977 decision is final.  38 U.S.C. § 4005(c) (1976) 
[38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1976) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006)].

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . 
  
If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Id.  See also Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The veteran alleges in his February 2003 motion for revision 
or reversal based on CUE that, at the time of the April 1977 
rating decision, the evidence of record warranted service 
connection for his claimed psychiatric disorder based on a 
presumptive basis.  Specifically, the veteran claims that 
service connection was warranted for psychoneurosis as the 
diagnosis was made in May 1975, within one year of his 
October 1974 service discharge, and was ratable at 10 
percent.  As such, he alleges CUE in the April 1977 rating 
decision that denied service connection for psychoneurosis, 
mixed type, anxiety depression, chronic, severe.

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo, supra.  In 
evaluating whether there was CUE in the April 1977 rating 
decision, the Board finds that the decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.  

Specifically, at the time of such decision, the veteran's 
service medical records, post-service VA treatment records, a 
December 1976 VA examination report, and February 1977 VA 
field examination report were considered in evaluating his 
service connection claim.  With regard to the veteran's 
allegation that he was diagnosed with a disorder that was 
categorized as a psychosis within one year of his October 
1974 service discharge, the Board notes that the following 
diagnoses were provided between October 1974 and October 
1975: reactive depression with anxiety (January 13, 1975, to 
January 17, 1975, hospitalization) and depressive neurosis 
(April 21, 1975, to May 2, 1975, hospitalization).  Such are 
not psychoses within the regulatory definition, as governed 
by the rating criteria in effect at the time of the April 
1977 rating decision.  

Specifically, while 38 C.F.R. § 3.309 (1976) lists only 
'psychoses' as subject to presumptive service connection and 
does not further define the term, the Board notes that 
38 C.F.R. § 4.132, Schedule of Ratings-Mental Disorders 
(1976), breaks mental disorders into the following 
categories: psychotic disorders, organic brain disorders, 
psychoneurotic disorders, and psychophysiologic disorders.  
Psychotic disorders include schizophrenia, manic depressive 
illness, psychotic depressive reaction, paranoid states, 
involuntional melancholia or involuntional paranoid state, 
and unspecified psychosis.  Psychoneurotic disorders include 
anxiety neurosis, hysterical neurosis, phobic neurosis, 
obsessive compulsive neurosis, depressive neurosis, 
neurasthenic neurosis, depersonalization neurosis, 
hypochondriacal neurosis, and other and unspecified neurosis.  
Therefore, as the veteran's January 1975 diagnosis of 
reactive depression with anxiety and his May 1975 diagnosis 
of depressive neurosis are not listed as psychotic disorders, 
but rather as psychoneurotic disorders, they do not meet the 
regulatory definition of 'psychoses' and are not subject to 
presumptive service connection under 38 C.F.R. §§ 3.307, 
3.3096 (1976).  

The Board further notes that the veteran has misstated the 
date of his diagnosis of psychoneurosis, mixed type, anxiety 
depression, chronic, severe, as May 1975.  However, the 
record reflects that such diagnosis was provided in December 
1976, more than one year after his service discharge in 
October 1974.  However, while such diagnosis was not provided 
within the one-year presumptive period, the Board again notes 
that such a diagnosis falls under the category of 
psychoneurotic disorders rather than psychotic disorders and, 
therefore, is not considered a psychosis within the meaning 
of the regulations as in effect at the time of the April 1977 
rating decision.  Based upon a full review of the record, the 
Board observes that the veteran was not diagnosed with a 
psychosis until March 2005 when VA treatment records first 
show a diagnosis of schizophrenia, paranoid type.  

Therefore, while the April 1977 rating decision does not 
specifically address whether the veteran was entitled to 
presumptive service connection based on the diagnosis of 
psychoses within one year of service discharge that was 
ratable at 10 percent disabling, the Board finds that such is 
not CUE.  As the veteran did not have a diagnosis of a 
psychoses within the meaning of the regulations then in 
effect, it was not CUE for the RO to not specifically address 
such regulation.  

Additionally, there is no evidence that the April 1977 rating 
decision otherwise contains CUE.  At the time of such 
decision, the veteran had a current psychiatric diagnosis and 
his service medical records showed only one instance of 
complaints regarding a history of a 'nervous problem.'  
Insofar that the veteran and his representative have argued 
that it was CUE for the RO in April 1977 to not grant service 
connection for a psychiatric disorder on a direct basis under 
38 C.F.R. §§ 3.303 and 3.304, the Board finds that, at the 
time of such decision, there was no objective medical 
evidence linking the veteran's currently diagnosed 
psychiatric disorders to his military service.  The veteran's 
representative alleges that the facts of record indisputably 
show that the veteran's anxiety disorder either began during 
active military service or within one year after military 
service.  However, there was no competent medical opinion of 
record at the time of the April 1977 rating decision linking 
the veteran's current psychiatric disorder directly to his 
military service, to include his August 1974 report of a 
history of a nervous problem.  While the veteran was afforded 
a VA examination in December 1976, no opinion regarding any 
possible relationship between the veteran's current 
disability and his military service was provided.  While it 
may be argued that VA should have requested such an opinion, 
the Board emphasizes that the Court has held that the failure 
to fulfill the duty to assist does not constitute CUE.  See 
Crippen; Caffrey, supra.    

Therefore, the Board finds that the April 1977 rating 
decision was reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect.  There is no evidence that the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  See Russell, supra.   
Moreover, there is no indication that there was any error in 
the April 1977 rating decision that compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
Fugo, supra.  
 
To the extent that the veteran may disagree with how the 
facts were weighed or evaluated by the RO in reaching its 
decision in April 1977, the Board emphasizes that such 
disagreement with how the facts were weighed is insufficient 
to constitute CUE.  See Russell, Fugo, supra.  The Board 
observes that the veteran's remedy at that time was to appeal 
the April 1977 decision to the Board.  He did not do so and 
the Board may not now reweigh the facts as considered in 
April 1977.

For the foregoing reasons, the Board finds that the April 
1977 decision was reasonably supported by the evidence of 
record and correctly applied the laws and regulations then in 
effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not 
warranted.  

V.  New and Material Claim

As indicated previously, the April 1977 rating decision is 
final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) 
(West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976) 
[38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006)]. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran first filed his application to reopen his claim of 
entitlement to service connection for psychoneurosis in 
February 2003, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 3.156(a) 
(2006), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the April 1977 decision, additional VA treatment 
records have been received.  Such demonstrate new, relevant 
diagnoses of passive dependent personality disorder; 
schizophrenia, paranoid type; and, depression.  Also, as 
discussed previously, a March 2005 VA treatment record 
contains additional allegations made by the veteran with 
regard to his military experience.  

The Board concludes that the evidence received since the RO's 
1977 decision is new in that it was not previously of record.  
It is material because it is not cumulative and redundant of 
the evidence of record at the time of the prior denial.  
Specifically, the newly received evidence consists of 
additional, current diagnoses of a psychiatric disorder, to 
include schizophrenia.  The Board notes that such is 
considered a psychosis under VA regulations.  See 71 Fed. 
Reg. 42,785 (July 28, 2006).  The Board observes that the new 
evidence tends to prove a previously unestablished fact 
necessary to substantiate the underlying claim of service 
connection for a psychiatric disorder, to include psychosis.  
Consequently, the newly received evidence raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for psychoneurosis is reopened.  However, as noted 
previously, the Board finds that further development is 
necessary and will address the merits of such claim in the 
remand section of this decision.


ORDER

The April 1977 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied. 

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
psychoneurosis is granted.


REMAND

The merits of the veteran's claim of entitlement to service 
connection for psychoneurosis must be remanded in order to 
conduct additional development in accordance with the VCAA.  

The Board initially notes that there are relevant, 
outstanding VA records that need to be obtained for proper 
adjudication of this issue.  Specifically, records from the 
Jefferson Barracks VA Hospital dated between the veteran's 
service discharge in October 1974 and May 1977 are contained 
in the claims file.  A July 2002 record from the Waco VA 
Medical Center, a March 2005 record from an unidentified VA 
facility, and records dated from July 2004 to February 2006 
from the Mount Vernon VA Outpatient Clinic are also contained 
in the claims file.  However, in February 2003 and June 2003 
statements, the veteran indicated that he had been treated 
continuously for a psychiatric disorder from 1977 to the 
present time.  He specifically reported treatment at the 
Jefferson Barracks/St. Louis VA Medical Center and the Waco 
VA Medical Center.  Therefore, while on remand, such records 
should be obtained and associated with the claims file.

The Board also finds that a contemporary VA examination is 
necessary in order to determine whether any of the veteran's 
currently diagnosed psychiatric disorders are related to his 
military service on either a direct or presumptive basis. 

Accordingly, the case is REMANDED for the following action:

1.  Any VA treatment records from the 
Jefferson Barracks/St. Louis and Waco VA 
Medical Centers not already associated 
with the claims file should be obtained, 
to specifically include those dated from 
1977 to the present time.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until it is determined that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  

2.  After all available treatment records 
have been associated with the claims file, 
the veteran should be scheduled for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of his current 
psychiatric disability.  The examiner must 
review the entire claims folder, to 
include the veteran's service medical 
records and post-service treatment 
records, with an emphasis on those dated 
in the 1970's.  Such tests as the 
examining physician deems necessary and 
appropriate must be performed.  The 
examiner should identify each currently 
diagnosed acquired psychiatric disorder 
and then address the following questions 
with respect to each disorder:

(A)	Does the medical evidence show that 
an acquired psychiatric disorder 
clearly pre-existed the veteran's 
entry into active duty?  If so, did 
such psychiatric disorder increase 
in severity beyond what could be 
considered natural progression 
during service?

(B)	Does the medical evidence show that 
a currently manifested acquired 
psychiatric disorder is likely, 
unlikely, or at least likely as not 
related to the veteran's August 1974 
in-service complaints of a 'nervous 
problem' or is otherwise the result 
of an injury or disease in service?  
(The phrase "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.)  

(C)	Does the medical evidence show that 
the veteran manifested a psychosis, 
to include schizophrenia, to a 
degree of 10 percent within one year 
of his October 1974 service 
discharge? 

All opinions expressed should be 
accompanied by supporting rationale.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the merits of the 
veteran's claim of entitlement to service 
connection for psychoneurosis should be 
readjudicated.  The entirety of the 
evidence should be considered.  If the 
claim remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


